Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 1 of 38   PageID 8




                            EXHIBIT A
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 2 of 38   PageID 9
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 3 of 38   PageID 10
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 4 of 38   PageID 11
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 5 of 38   PageID 12
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 6 of 38   PageID 13
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 7 of 38   PageID 14
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 8 of 38   PageID 15
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 9 of 38   PageID 16
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 10 of 38   PageID 17
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 11 of 38   PageID 18
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 12 of 38   PageID 19
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 13 of 38   PageID 20
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 14 of 38   PageID 21
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 15 of 38   PageID 22
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 16 of 38   PageID 23
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 17 of 38   PageID 24
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 18 of 38   PageID 25
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 19 of 38   PageID 26
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 20 of 38   PageID 27
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 21 of 38   PageID 28
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 22 of 38   PageID 29
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 23 of 38   PageID 30
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 24 of 38   PageID 31
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 25 of 38   PageID 32
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 26 of 38   PageID 33
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 27 of 38   PageID 34
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 28 of 38   PageID 35
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 29 of 38   PageID 36
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 30 of 38   PageID 37
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 31 of 38   PageID 38
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 32 of 38   PageID 39
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 33 of 38   PageID 40
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 34 of 38   PageID 41
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 35 of 38   PageID 42
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 36 of 38   PageID 43
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 37 of 38   PageID 44
Case 2:21-cv-02235-TLP-cgc Document 1-1 Filed 04/13/21 Page 38 of 38   PageID 45
